Exhibit 10.1

INCOME TAX RECEIVABLE AGREEMENT

dated as of

April 23, 2014

between

Sabre Corporation

and

Sovereign Manager Co-Invest, LLC



--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS    Section 1.01.     

Definitions

     1    ARTICLE II    DETERMINATION OF REALIZED TAX BENEFIT    Section 2.01.
    

Pre-IPO Tax Asset Utilization

     9    Section 2.02.     

Tax Benefit Schedule

     9    Section 2.03.     

Procedures, Amendments

     9    ARTICLE III    TAX BENEFIT PAYMENTS    Section 3.01.     

Payments

     10    Section 3.02.     

No Duplicative Payments

     11    Section 3.03.     

Special Rule for Compensatory Payments

     11    ARTICLE IV    TERMINATION    Section 4.01.     

Termination, Breach of Agreement, Change of Control

     13    Section 4.02.     

Early Termination Schedule

     14    Section 4.03.     

Payment upon Early Termination

     14    ARTICLE V    LATE PAYMENTS, ETC    Section 5.01.     

Late Payments by the Corporation

     15    Section 5.02.     

Compliance with Indebtedness and Applicable Law

     15    ARTICLE VI    CONSISTENCY; COOPERATION    Section 6.01.     

The Existing Stockholders Representative’s Participation in Corporation Tax
Matters

     16    Section 6.02.     

Consistency

     16    Section 6.03.     

Cooperation

     16    ARTICLE VII    MISCELLANEOUS    Section 7.01.     

Notices

     17    Section 7.02.     

Counterparts

     18    Section 7.03.     

Entire Agreement; Third Party Beneficiaries

     18    Section 7.04.     

Governing Law

     18   

 

-i-



--------------------------------------------------------------------------------

Section 7.05.     

Severability

     18    Section 7.06.     

Successors; Assignment; Amendments; Waivers

     19    Section 7.07.     

Titles and Subtitles

     20    Section 7.08.     

Resolution of Disputes

     20    Section 7.09.     

Reconciliation

     21    Section 7.10.     

Withholding

     22    Section 7.11.     

Affiliated Corporations; Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets

     23    Section 7.12.     

Confidentiality

     23    Section 7.13.     

Headings

     24    Section 7.14.     

Appointment of Existing Stockholders Representative

     24   

 

-ii-



--------------------------------------------------------------------------------

This INCOME TAX RECEIVABLE AGREEMENT (as amended from time to time, this
“Agreement”), dated as of April 23, 2014, is hereby entered into by and between
Sabre Corporation (formerly known as Sovereign Holdings, Inc.), a Delaware
corporation (the “Corporation”) and Sovereign Manager Co-Invest, LLC, a limited
liability company, in its capacity as representative of the Existing
Stockholders (the “Existing Stockholders Representative”).

RECITALS

WHEREAS, the Existing Stockholders (as defined below), in the aggregate, hold
100% of the common and preferred stock of the Corporation, directly or
indirectly, immediately prior to the closing of the IPO (as defined below);

WHEREAS, the Corporation intends to effect the IPO;

WHEREAS, after the IPO, the Corporation and its Subsidiaries (as defined below)
(the “Taxable Entities” and each a “Taxable Entity”) will have certain federal
net operating losses (“NOLs”), capital losses and the ability to realize tax
amortization of certain intangible assets relating to lastminute.com and World
Choice Travel under Section 197 of the Code (as defined below) (collectively,
“Tax Assets”) that relate to periods (or portions thereof) ending prior to the
date of the IPO (the “Pre-IPO Tax Assets”);

WHEREAS, the Pre-IPO Tax Assets may reduce the reported liability for Taxes (as
defined below) that the Taxable Entities might otherwise be required to pay;

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Pre-IPO Tax Assets on the reported liability for
Taxes of the Taxable Entities; and

WHEREAS, this Agreement is intended to provide payments to the Existing
Stockholders in an amount equal to eighty-five percent (85%) of the aggregate
reduction in the reported liability for Taxes of the Taxable Entities from the
utilization of the Pre-IPO Tax Assets.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Acquired Tax Assets” means any Tax Asset of any corporation or other entity
acquired by the Corporation or any of its Subsidiaries by purchase, merger, or
otherwise (in each case,



--------------------------------------------------------------------------------

from a Person or Persons other than the Corporation and its Subsidiaries and, in
each case, whether or not such corporation or other entity survives) after the
IPO that relate to periods (or portions thereof) ending on or prior to the date
of such acquisition.

“Advisory Firm” means any law or accounting firm that is (A) nationally
recognized as being expert in Tax matters and (B) that is agreed to by the
Corporation and the Existing Stockholders Representative.

“Advisory Firm Report” shall mean (a) an attestation report from the Advisory
Firm expressing an opinion on management’s assertion as to whether the Tax
Benefit Schedule and/or the Early Termination Schedule has been prepared, in all
material respects, in accordance with the Agreement, or (b) another type of
report or letter from the Advisory Firm related to whether the information in
the Tax Benefit Schedule and/or the Early Termination Schedule has been prepared
in a manner consistent with the terms of the Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the preamble of this Agreement.

“Amended Schedule” is defined in Section 2.03(b) of this Agreement.

“Award Holder” means the Persons who hold stock options or restricted stock
units of the Corporation (each, a “Stock Award”) issued pursuant to the plans
set forth on Exhibit C to this Agreement, including the Persons set forth on
Exhibit C to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

“Board” means the board of directors of the Corporation.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America,
the State of Texas or the State of New York shall not be regarded as a Business
Day.

“Change of Control” means:

(i) a merger, reorganization, consolidation or similar form of business
transaction directly involving the Corporation or indirectly involving the
Corporation through one or more intermediaries unless, immediately following
such transaction, more

 

2



--------------------------------------------------------------------------------

than 50% of the voting power of the then outstanding voting stock or other
equities of the Corporation resulting from consummation of such transaction
(including, without limitation, any parent or ultimate parent corporation of
such Person that as a result of such transaction owns directly or indirectly the
Corporation and all or substantially all of the Corporation’s assets) is held by
the existing Corporation equityholders or their Affiliates (determined
immediately prior to such transaction and related transactions); or

(ii) a transaction in which the Corporation, directly or indirectly, sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to another Person other than an Affiliate; or

(iii) a transaction in which there is an acquisition of control of the
Corporation by a Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended, or any successor provisions thereto. For
purposes of this definition, the term “control” shall mean the possession,
directly or indirectly, of the power to either (i) vote more than 50% of the
securities having ordinary voting power for the election of directors (or
comparable positions in the case of partnerships and limited liability
companies), or (ii) direct or cause the direction of the management and policies
of such Person whether by contract or otherwise (for the avoidance of doubt,
consent rights do not constitute control for the purpose of this definition); or

(iv) a transaction in which individuals who constitute the Board on the
effective date of this Agreement (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the effective date of this Agreement, whose
election or nomination for election is either (A) contemplated by a written
agreement among equityholders of the Corporation on the effective date of this
Agreement or (B) was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Corporation as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board shall be deemed to be an Incumbent Director;
or

(v) the liquidation or dissolution of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock Equivalent” means the number of common shares in the Corporation
that the Preferred Stockholders would be deemed to receive in the aggregate
through a hypothetical conversion of the preferred stock of the Corporation
immediately prior to the closing of the IPO to common stock of the Corporation
equal to (a) the aggregate stated value of the preferred stock plus all
arrearages and other accumulated but unpaid dividends to, but excluding the
closing date of the IPO, divided by (b) the initial public offering price per
share of common stock indicated on the cover of the final prospectus related to
the IPO, as filed by the Corporation under Rule 424(b) promulgated under the
Securities Act of 1933.

 

3



--------------------------------------------------------------------------------

“Common Stockholders” means the holders of all the common stock of the
Corporation immediately prior to the closing of the IPO, including the Persons
set forth on Exhibit A to this Agreement.

“Compensatory Payment” means any payment hereunder made to an Award Holder in
respect of any Ownership Percentage attributable to a Stock Award.

“Compensatory Payment Settlement Date” means the fifth anniversary of the date
of this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporation” is defined in the preamble of this Agreement.

“Corporation Return” means the U.S. federal income tax return of the Taxable
Entities filed with respect to any Taxable Year.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

“Divestiture” means the sale of any Taxable Entity, other than any such sale
that is or is part of a Change of Control.

“Divestiture Acceleration Payment” is defined in Section 4.03(c) of this
Agreement.

“Early Complete Termination” is defined in Section 4.01(b) of this Agreement.

“Early Termination Date” means (i) in the event of an Early Complete
Termination, sixty calendar days following the date the Early Termination Notice
is delivered under Section 4.01(b), (ii) in the event of a breach of this
Agreement to which Section 4.01(c) applies, the date of such breach, (iii) in
the event of a Change of Control, the effective date of such Change of Control
and (iv) in the event of a Divestiture, the effective date of such Divestiture.

“Early Termination Event” means (i) an Early Complete Termination, (ii) a breach
of this Agreement to which Section 4.01(c) applies and (iii) a Change of
Control.

“Early Termination Notice” is defined in Section 4.01(b) of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

4



--------------------------------------------------------------------------------

“Early Termination Rate” means the lesser of (i) 6.5% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Existing Stockholders” means (i) the Common Stockholders, (ii) the Award
Holders, (iii) the Preferred Stockholders and (iv) any Person who acquires
rights under this Agreement pursuant to Section 7.06(b) (and such Person shall
be considered an Existing Stockholder for purposes of this Agreement to the
extent the transferor was so considered); provided, however, that any Person
considered an Existing Stockholder shall cease to be an Existing Stockholder
when such Person no longer holds any rights under this Agreement pursuant to
Section 7.06(b).

“Existing Stockholders Representative” is defined in the preamble of this
Agreement.

“Expert” is defined in Section 7.09(a) of this Agreement.

“Individual Stockholder” means any Existing Stockholder that is an individual or
an Affiliate of an individual.

“Individual Termination Payment” is defined in Section 4.01(f) of this
Agreement.

“Interest Amount” is defined in Section 3.01(b) of this Agreement.

“IPO” shall mean the initial public offering of common stock of the Corporation
pursuant to the Registration Statement.

“ITR Payment” means any Tax Benefit Payment, Early Termination Payment,
Divestiture Acceleration Payment or Individual Termination Payment required to
be made by the Corporation to the Existing Stockholders under this Agreement.

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

“Material Objection Notice” has the meaning set forth in Section 4.02.

“Net Tax Benefit” has the meaning set forth in Section 3.01(b).

“NOLs” is defined in the preamble of this Agreement.

“Objection Notice” has the meaning set forth in Section 2.03(a).

“Other Tax Assets” means any Post-IPO Tax Assets and any Acquired Tax Assets.

“Ownership Percentage” means, in the case of any Existing Stockholder, a
fraction the numerator of which is the sum of (a) the number of common shares in
the Corporation owned by

 

5



--------------------------------------------------------------------------------

such Existing Stockholder as of immediately prior to the closing of the IPO,
(b) the aggregate number of common shares subject (as of immediately prior to
the closing of the IPO) to Stock Awards that were held by such Existing
Stockholder as of immediately prior to the closing of the IPO (provided that if
the applicable Existing Stockholder forfeits any portion of a Stock Award, the
common shares affected by such forfeiture shall be disregarded for purposes of
this clause (b) effective as of the time of such forfeiture) and (c) such
Existing Stockholder’s share of the Common Stock Equivalent, (calculated based
on such Existing Stockholder’s ownership percentage of the preferred stock of
the Corporation immediately prior to the closing of the IPO), and the
denominator is the sum of (x) the number of common shares in the Corporation
outstanding as of immediately prior to the closing of the IPO, (y) the Common
Stock Equivalent and (z) the aggregate number of common shares subject (as of
immediately prior to the closing of the IPO) to the Stock Awards that were held
by all Existing Stockholders as of immediately prior to the closing of the IPO
(provided that if an Existing Stockholder forfeits any portion or all of a Stock
Award, the common shares affected by such forfeiture shall be disregarded for
purposes of this clause (z) effective as of the time of such forfeiture).

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Permitted Transferee” means any Person who (i) will hold, as a result of the
proposed assignment, at least twenty-five percent (25%) of the aggregate payment
rights under this Agreement held by a Sponsor Stockholder and its Affiliates
(taken as a whole) as of the date of this Agreement for an amount not less than
$1,000,000, provided that, for purposes of this clause (i), Sovereign Co-Invest
LLC shall not be deemed an Affiliate of any of the Sponsor Stockholders set
forth in clauses (i) and (ii) of the definition thereof, (ii) does not, to the
knowledge of the assigning party after due inquiry, compete in any material way
in any line of business in which the Corporation materially competes and
(iii) is not named on a list maintained by the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or a Person with whom dealings
are prohibited under any OFAC regulation.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Post-IPO Tax Assets” means any Tax Asset arising in a Taxable Year or portion
thereof beginning after the date of the IPO, which shall include the allocation
of any Tax Assets arising in a Straddle Year as set forth in the definition of
Pre-IPO Tax Assets.

“Pre-IPO Tax Assets” is defined in the preamble of this Agreement; provided,
however, that in order to determine whether an Tax Asset is a Pre-IPO Tax Asset
or a Post-IPO Tax Asset, the Taxable Year of the relevant Taxable Entity that
includes the effective date of the IPO (the “Straddle Year”) shall be deemed to
end as of the close of March 31, 2014; provided, further, however, that the
Corporation and the Existing Stockholders Representative shall, acting
reasonably, together determine the amount of any Tax Asset arising in the
Straddle Year, or any portion thereof, that is included in the amount of Pre-IPO
Tax Assets; provided, further, however, that any Transferred Tax Assets taken
into account in calculating a Divestiture Acceleration Payment shall not be
considered Pre-IPO Tax Assets.

 

6



--------------------------------------------------------------------------------

“Preferred Stockholders” means the holders of all the preferred stock of the
Corporation immediately prior to the closing of the IPO, including the Persons
set forth on Exhibit B to this Agreement.

“Realized Tax Benefit” means, for a Taxable Year, the reduction in the liability
for federal income Taxes of the Corporation for such Taxable Year resulting from
the Pre-IPO Tax Assets under the Agreement (giving effect to the principles of
Section 3.02). If all or a portion of the liability for Taxes for the Taxable
Year arises as a result of an audit by a Taxing Authority of any Taxable Year,
such liability shall not be included in determining the Realized Tax Benefit
unless and until there has been a Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.09(a) of this
Agreement.

“Reconciliation Procedures” shall mean those procedures set forth in Section
7.09 of this Agreement.

“Registration Statement” means the registration statement on Form S-1 (File No.
333-193438) of the Corporation.

“Schedule” means any Tax Benefit Schedule and any Early Termination Schedule.

“Sponsor Stockholders” means (i) TPG Partners IV, L.P., TPG Partners V, L.P.,
TPG FOF V-A, L.P. and TPG FOF V-B, L.P., (ii) Silver Lake Partners II, L.P. and
Silver Lake Technology Investors II, L.P., (iii) Sovereign Co-Invest LLC and
(iv) any Affiliate or Permitted Transferee of the foregoing (or, in the case of
Sovereign Co-Invest LLC, any member thereof) who acquires rights under this
Agreement in accordance with Section 7.06(b).

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Asset” is defined in the preamble of this Agreement.

“Tax Benefit” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Payment” is defined in Section 3.01(a) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Entity” is defined in the preamble of this Agreement.

 

7



--------------------------------------------------------------------------------

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code
(and, therefore, for the avoidance of doubt, may include a period of less than
12 months for which a Tax Return is made) ending on or after the date of the
IPO.

“Taxes” means any and all U.S. federal taxes, assessments or similar charges
measured with respect to net income or profits and any interest related to such
Tax.

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise.

“Transferred Tax Assets” means, in the event of a Divestiture, the Pre-IPO Tax
Assets attributable to the Taxable Entity that is sold in such Divestiture to
the extent such Pre-IPO Tax Assets are transferred with such Taxable Entity
under applicable Tax law following the Divestiture (disregarding any limitation
on the use of such Pre-IPO Tax Assets as a result of the Divestiture) and do not
remain under applicable Tax law with the Corporation or any of its Subsidiaries
(other than the Taxable Entity that is sold in such Divestiture).

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (i) in each Taxable Year ending on or after such Early
Termination Date, each Taxable Entity will generate an amount of taxable income
in accordance with management’s preexisting projections (or, in the absence of
such projections, as projected in good faith by management in a manner
consistent with its projections for other purposes), (ii) the utilization of the
Pre-IPO Tax Assets for such Taxable Year or future Taxable Years, as applicable,
will be determined based on the Tax laws in effect on the Early Termination Date
and (iii) the federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code as
in effect on the Early Termination Date. For the purposes of clause (i) of this
definition, the taxable income projections made by the management of the
Corporation shall be subject to the Reconciliation Procedures. Such assumptions
shall relate only to the projected income and loss of the Taxable Entities
(extending the same beyond the years of projection, as applicable, at the same
imputed growth rate), and shall include only the utilization of Tax attributes
subject to the Agreement and not any anticipated future attributes that might
result from acquisitions, dispositions, recapitalizations or refinancings. For
the avoidance of doubt, in the event of a Change of Control or Divestiture, such
assumptions shall not take into account any (i) Tax attributes (including Tax
assets) of any entity other than the relevant Taxable Entity involved in the
Change of Control or Divestiture or (ii) changes in the relevant Taxable
Entities’ stand-alone Tax position that might result from the transaction giving
rise to the Change of Control or Divestiture.

 

8



--------------------------------------------------------------------------------

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.01. Pre-IPO Tax Asset Utilization. The Corporation, on the one hand,
and the Existing Stockholders, on the other hand, acknowledge that the Taxable
Entities may utilize the Pre-IPO Tax Assets to reduce the amount of Taxes that
the Taxable Entities would otherwise be required to pay in the future.

Section 2.02. Tax Benefit Schedule. Within ninety (90) calendar days after the
filing of the Corporation Return for any Taxable Year for which there is a
Realized Tax Benefit, the Corporation shall provide to the Existing Stockholders
Representative a schedule showing, in reasonable detail, (i) the calculation of
the Realized Tax Benefit for such Taxable Year, (ii) the calculation of any
payment to be made to the Existing Stockholders pursuant to Article III with
respect to such Taxable Year, and (iii) all requested supporting information
pursuant to Section 2.03(a) of this Agreement reasonably necessary to support
the calculation of such payment (a “Tax Benefit Schedule”). The Tax Benefit
Schedule will become final as provided in Section 2.03(a) and may be amended as
provided in Section 2.03(b) (subject to the procedures set forth in
Section 2.03(a)).

Section 2.03. Procedures, Amendments.

(a) Procedure. Whenever the Corporation delivers to the Existing Stockholders
Representative an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.03(b), and including any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (x) deliver to the Existing Stockholders Representative, at the
Existing Stockholders Representative’s request (and upon reasonable notice), any
schedules, valuation reports, and work papers providing reasonable detail
regarding the preparation of the Schedule or an Advisory Firm Report with
respect to such Schedule and (y) allow the Existing Stockholders Representative
and its advisors reasonable access at no cost to the appropriate representatives
at each of the Corporation and/or the Advisory Firm in connection with a review
of such Schedule. The applicable Schedule shall become final and binding on all
parties on the thirtieth (30th) calendar day after the Existing Stockholders
Representative receives any Schedule or amendment thereto, unless the Existing
Stockholders Representative provides the Corporation with notice prior to such
thirtieth (30th) calendar day after receipt of such Schedule of a material
objection, made in good faith, to such Schedule (“Objection Notice”). If the
parties, for any reason, are unable to successfully resolve the issues raised in
any Objection Notice within thirty (30) calendar days of receipt by the
Corporation of such Objection Notice, the Corporation and the Stockholder
Representatives shall employ the Reconciliation Procedures.

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Existing Stockholders Representative, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, or (iv) to reflect a material
change

 

9



--------------------------------------------------------------------------------

(relative to the amounts in the original Schedule) in the Realized Tax Benefit
for such Taxable Year attributable to an amended Tax Return filed for such
Taxable Year, in each case with respect to any Taxable Entity (such amended
Schedule, an “Amended Schedule”); provided, however, that such a change under
clause (i) attributable to an audit of a Tax Return by an applicable Taxing
Authority shall not be taken into account on an Amended Schedule unless and
until there has been a Determination with respect to such change. The
Corporation shall provide any Amended Schedule to the Existing Stockholders
Representative within thirty (30) calendar days of the occurrence of an event
referred to in clauses (i) through (iv) of the preceding sentence, and any such
Amended Schedule shall be subject to the procedures set forth in Section
2.03(a).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.01. Payments.

(a) Except as provided in Section 3.03 and Section 5.02, within five Business
Days of a Tax Benefit Schedule with respect to a Taxable Year becoming final in
accordance with Section 2.03(a), the Corporation shall pay to each Existing
Stockholder its share (based on such Existing Stockholder’s Ownership
Percentage) of the Tax Benefit for such Taxable Year determined pursuant to
Section 3.01(b) (each a “Tax Benefit Payment”), provided that no payment shall
be made pursuant to this Section 3.01 to any Individual Stockholder who received
at any time prior to the date of such payment an Individual Termination Payment
pursuant to Section 4.01(f). Each such Tax Benefit Payment shall be made by wire
transfer of immediately available funds to a bank account previously designated
by the applicable Existing Stockholder to the Corporation or as otherwise agreed
by the Corporation and the applicable Existing Stockholder. For the avoidance of
doubt, no Tax Benefit Payment shall be made in respect of estimated tax
payments, including, without limitation, estimated U.S. federal income tax
payments.

(b) The “Tax Benefit” means an amount, not less than zero, equal to eighty-five
percent (85%) of the sum of the Net Tax Benefit and the Interest Amount. The
“Net Tax Benefit” with respect to a Taxable Year shall equal (i) the Taxable
Entities’ Realized Tax Benefit, if any, required to be reflected on the Tax
Benefit Schedule for such Taxable Year, plus (ii) for each prior Taxable Year,
the excess, if any, of the Realized Tax Benefit reflected on an Amended Schedule
over the Realized Tax Benefit reflected on the original Tax Benefit Schedule,
minus (iii) for each prior Taxable Year, the excess, if any, of the Realized Tax
Benefit reflected on the original Tax Benefit Schedule over the Realized Tax
Benefit reflected on the Amended Schedule for such prior Taxable Year; provided,
however, that to the extent any of the adjustments described in this
Section 3.01(b)(ii) or (iii) was reflected in the calculation of the Tax Benefit
Payment for any Taxable Year, such adjustments shall not be taken into account
in determining the Net Tax Benefit for any subsequent Taxable Year; and
provided, further, that for the avoidance of doubt, the Existing Stockholders
shall not be required to return any portion of any previously made Tax Benefit
Payment. The “Interest Amount” shall equal the interest on any Net Tax Benefit
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporation Return with respect to Taxes for the Taxable Year for which the
Net Tax Benefit is being measured until the Payment Date.

 

10



--------------------------------------------------------------------------------

Section 3.02. No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement provide that 85% of the Taxable Entities’ Realized Tax Benefit
for all Taxable Years be paid to the Existing Stockholders pursuant to this
Agreement. Carryovers or carrybacks of any NOL or other Tax item shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of Tax law, as applicable, governing the use,
limitation and expiration of carryovers or carrybacks of the relevant type;
provided, however, that Pre-IPO Tax Assets treated as resulting in a Realized
Tax Benefit for one Taxable Year shall not be treated as resulting in a Realized
Tax Benefit for any other Taxable Year, and, for purposes of determining the
Realized Tax Benefit for any Taxable Year, each Taxable Entity shall be assumed
(a) to utilize any item of loss, deduction or credit arising in such Taxable
Year (and permitted to be utilized in such Taxable Year) before carrying back or
carrying forward to such Taxable Year any NOL that is permitted to be so carried
back or carried forward, (b) to utilize any available Pre-IPO Tax Asset that is
permitted (or, for the avoidance of doubt, that would be so permitted but for
such Other Tax Asset) to be carried back or carried forward to such Taxable Year
before utilizing any Other Tax Asset, and (c) to utilize any Pre-IPO Tax Asset
in the first Taxable Year in which such Pre-IPO Tax Asset is permitted to be
utilized; provided, further, however, that, notwithstanding any other provision,
the Corporation and the Existing Stockholders Representative shall, acting
reasonably, together determine the extent to which a Pre-IPO Tax Asset can be
carried back or carried forward to a Straddle Year or any portion thereof. If a
carryover or carryback of any Tax item includes a portion that is attributable
to the Pre-IPO Tax Assets and another portion that is not, the Corporation shall
be assumed to utilize the portion attributable to the Pre-IPO Tax Assets before
utilizing such other portion. Notwithstanding the foregoing, for purposes of
calculating the Realized Tax Benefit attributable to the Pre-IPO Tax Assets
relating to the Taxable Entities’s ability to realize tax amortization of
intangible assets relating to lastminute.com under Section 197 of the Code, the
exchange rate(s) used for purposes of recording a liability on the Corporation’s
financial statements for this Agreement on its effective date shall be used for
all relevant Taxable Years. The provisions of this Agreement shall be construed
in the appropriate manner so that such intentions are realized.

Section 3.03. Special Rule for Compensatory Payments.

(a) General Rule. Notwithstanding any other provision of this Agreement, no
Compensatory Payments shall, except as provided in Section 3.03(b) and
Section 3.03(c), be made under this Agreement other than on the Compensatory
Payment Settlement Date. On the Compensatory Payment Settlement Date, the
Corporation shall pay to each Existing Stockholder an amount equal to the sum of
(x) all Compensatory Payments that, but for this Section 3.03, would have been
made to such Existing Stockholder prior to the Compensatory Payment Settlement
Date, plus interest (at a rate of 120% of the applicable federal long-term rate
(as prescribed under Section 1274(d) of the Code)) on each such Compensatory
Payment from the date such payment would have been made (absent this
Section 3.03) through the Compensatory Payment Settlement Date, (y) an amount
equal to the Corporation’s good faith estimate of the present value, discounted
at the Early Termination Rate as of the Compensatory Payment

 

11



--------------------------------------------------------------------------------

Settlement Date, of all Compensatory Payments that would have been made
hereunder (absent this Section 3.03) to the applicable Existing Stockholder
subsequent to the Compensatory Payment Settlement Date, and (z) the amount set
forth in Section 3.03(e). No Existing Stockholder shall have a right to receive
any Compensatory Payments (other than the payment contemplated by the preceding
sentence) with respect to any ITR Payments made subsequent to the Compensatory
Payment Settlement Date.

(b) Change of Control. Notwithstanding any provision of Section 3.03(a), in the
event of a Change of Control that constitutes a “change in control event”
(within the meaning of Section 409A of the Code) prior to the Compensatory
Payment Settlement Date, the Compensatory Payment Settlement Date shall be
deemed to be the date of such Change of Control.

(c) Limited Early Cashout. The Corporation, after obtaining the prior written
consent of the Existing Stockholders Representative, may deem the Compensatory
Payment Settlement Date to be a date prior to the fifth anniversary of the date
of this Agreement, but only to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4).

(d) Special Rules Affect Only Timing. For clarity, for purposes of determining
amounts that would be payable pursuant to Article II, this Article III (other
than this Section 3.03) and Article IV in respect of portions of Ownership
Percentage attributable to Stock Awards, all determinations shall be made as if
all Compensatory Payments that would, absent this Section 3.03, have been made
prior to the date of the applicable determination had in fact been made on the
dates they would have been made absent this Section 3.03.

(e) Special Forfeiture Rule. In the event that an Existing Stockholder forfeits
all or any portion of a Stock Award prior to the vesting date of the applicable
Stock Award but subsequent to the date that, but for this Section 3.03, a
Compensatory Payment in respect of such forfeited Stock Award or portion
thereof, as applicable, would have been made to such Existing Stockholder, such
Compensatory Payment (and all interest thereon) shall be forfeited concurrently
with the forfeiture of the underlying Stock Award and shall not be distributed
pursuant to this Section 3.03; provided that such forfeited amount (and all
interest thereon) shall be paid by the Corporation on the Compensatory Payment
Settlement Date to the Existing Stockholders (excluding, for the avoidance of
doubt, the Existing Stockholder that incurred the forfeiture) on a pro rata
basis based on each Existing Stockholder’s Ownership Percentage as of the
Compensatory Payment Settlement Date. For the avoidance of doubt, in the event
that an Existing Stockholder forfeits all or any portion of a vested Stock Award
subsequent to the date that, but for this Section 3.03, a Compensatory Payment
in respect of such forfeited vested Stock Award or portion thereof, as
applicable, would have been made to such Existing Stockholder, such Compensatory
Payment (and all interest thereon) shall be made as provided in Section 3.03(a).

 

12



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

Section 4.01. Termination, Breach of Agreement, Change of Control.

(a) This Agreement shall terminate at the time that there is no potential for
any future Tax Benefit Payments to be made to the Existing Stockholders under
this Agreement.

(b) Early Complete Termination. Subject to Section 3.03, except as provided in
Section 5.02, the Corporation may elect to terminate this Agreement (an “Early
Complete Termination”) by (i) delivering to the Existing Stockholders
Representative notice of its intention to exercise such right (“Early
Termination Notice”) and (ii) paying to the Existing Stockholders (1) the Early
Termination Payment, (2) any Tax Benefit Payment agreed to by the Corporation
and the Existing Stockholders as due and payable but unpaid as of the Early
Termination Date and (3) any Tax Benefit Payment due for the Taxable Year ending
prior to, with or including the date of the Early Termination Notice. In the
event of an Early Complete Termination, the Early Termination Payment shall be
calculated utilizing the Valuation Assumptions (substituting references to the
date of such Early Termination Notice for references to the Early Termination
Date in the definition of Valuation Assumptions).

(c) Breach. Subject to Section 3.03, in the event that the Corporation breaches
any of its material obligations under this Agreement, whether as a result of
failure to make any payment when due (as described below), failure to honor any
other material obligation required hereunder or by operation of law as a result
of the rejection of this Agreement in a case commenced under the Bankruptcy Code
or otherwise, then all obligations hereunder shall be accelerated and the
Corporation shall pay to the Existing Stockholders (1) the Early Termination
Payment, (2) any Tax Benefit Payment agreed to by the Corporation and the
Existing Stockholders as due and payable but unpaid as of the Early Termination
Date and (3) any Tax Benefit Payment due for the Taxable Year ending prior to,
with or including the date of a breach. Notwithstanding the foregoing in the
event that the Corporation breaches this Agreement, the Existing Stockholders
shall be entitled to elect to receive the amounts set forth in (1), (2) and
(3) above or to seek specific performance of the terms hereof. In the event of a
breach of a material obligation under this Agreement, the Early Termination
Payment shall be calculated utilizing the Valuation Assumptions. The parties
agree that, subject to Section 5.02, the failure to make any payment pursuant to
this Agreement within three months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it will not be considered to be a breach of
a material obligation under this Agreement to make a payment due pursuant to
this Agreement within three months of the date such payment is due, provided
that in the event that payment is not made within three months of the date such
payment is due, the Existing Stockholders (through the Existing Stockholders
Representative) shall be required to give written notice to the Corporation that
the Corporation has breached its material obligations and so long as such
payment is made within five Business Days of the delivery of such notice to the
Corporation, the Corporation shall no longer be deemed to be in material breach
of its obligations under this Agreement.

(d) Change of Control. Subject to Section 3.03, in the event of a Change of
Control, then all obligations hereunder shall be accelerated and the Corporation
shall pay to the Existing Stockholders (1) the Early Termination Payment,
(2) any Tax Benefit Payment agreed to by the Corporation and the Existing
Stockholders as due and payable but unpaid as of the Early Termination Date and
(3) any Tax Benefit Payment due for any Taxable Year ending prior to, with or
including the effective date of a Change of Control. In the event of a Change of
Control, the Early Termination Payment shall be calculated utilizing the
Valuation Assumptions.

 

13



--------------------------------------------------------------------------------

(e) Divestiture Acceleration Payment. Subject to Section 3.03, in the event of a
Divestiture, the Corporation shall pay to the Existing Stockholders the
Divestiture Acceleration Payment in respect of such Divestiture, which shall be
calculated utilizing the Valuation Assumptions.

(f) Elective Individual Termination. Subject to Section 3.03, except as provided
in Section 5.02, the Corporation may elect to terminate the rights of any
Individual Stockholder under this Agreement by paying to such Individual
Stockholder a termination payment (the “Individual Termination Payment”) as
reasonably determined by the Corporation, provided that such election and the
amount of such Individual Termination Payment shall, as reasonably practical,
use the Valuation Assumptions (substituting references to the date of such
Individual Termination Payment for references to the Early Termination Date in
the definition of Valuation Assumptions). The Corporation must receive approval
from the Existing Stockholders Representative, such approval not to be
unreasonably withheld, conditioned or delayed, to exercise its rights under this
(f) with respect to any Individual Stockholder that is an executive officer of
the Corporation as of the date of the elective individual termination.

Section 4.02. Early Termination Schedule. In the event of a Change of Control or
a Divestiture, the Corporation shall deliver to the Existing Stockholders
Representative no later than sixty calendar days prior to such Change of Control
or Divestiture, as applicable, and in the case of an Early Complete Termination,
contemporaneously with the Early Termination Notice, a schedule (the “Early
Termination Schedule”) showing in reasonable detail the information required or
requested pursuant to the first sentence of Section 2.02 and the calculation of
the Early Termination Payment or the Divestiture Acceleration Payment,
respectively (including the projections of the Taxable Entities’ taxable income
under clause (i) of the Valuation Assumptions). The Early Termination Schedule
shall become final and binding on all parties unless the Existing Stockholders
Representative, within fifteen calendar days after receiving the Early
Termination Schedule provides the Corporation with notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”). If
the parties for any reason are unable to successfully resolve the issues raised
in such notice within fifteen calendar days after receipt by the Corporation of
the Material Objection Notice, the Corporation and the Existing Stockholders
Representative shall employ the Reconciliation Procedures.

Section 4.03. Payment upon Early Termination.

(a) Subject to Section 3.03 and except as provided in Section 5.02, no later
than the Early Termination Date, the Corporation shall pay to each Existing
Stockholder its share (based on such Existing Stockholder’s Ownership
Percentage) of an amount equal to the Early Termination Payment or Divestiture
Acceleration Payment and any other payment required to be made pursuant to
Sections 4.01(b), (c) and (d). Such payment shall be made by wire transfer of
immediately available funds to a bank account designated by the applicable
Existing Stockholders or as otherwise agreed by the Corporation and the Existing
Stockholder.

(b) The “Early Termination Payment,” as of the Early Termination Date (other
than an Early Termination Date arising under clause (iv) of the definition
thereof) shall equal with respect to the Existing Stockholders the present
value, discounted at the Early

 

14



--------------------------------------------------------------------------------

Termination Rate as of such date, of all Tax Benefit Payments that would be
required to be paid by the Corporation to the Existing Stockholders beginning
from the Early Termination Date assuming the Valuation Assumptions are applied,
provided that in the event of a Change of Control, the Early Termination Payment
shall be calculated without giving effect to any limitation on the use of the
Pre-IPO Tax Assets resulting from the Change of Control. For purposes of
calculating the present value pursuant to this Section 4.03(b) of all Tax
Benefit Payments that would be required to be paid, it shall be assumed that
absent the Early Termination Event all Tax Benefit Payments would be paid on the
due date (without extensions) for filing the Corporation Return with respect to
Taxes for each Taxable Year. The computation of the Early Termination Payment is
subject to the Reconciliation Procedures.

(c) The “Divestiture Acceleration Payment,” as of the date of any Divestiture,
shall equal with respect to the Existing Stockholders the present value,
discounted at the Early Termination Rate as of such date, of the Tax Benefit
Payments resulting solely from the Transferred Tax Assets that would be required
to be paid by the Corporation to the Existing Stockholders beginning from the
date of such Divestiture assuming the Valuation Assumptions are applied,
provided that the Divestiture Acceleration Payment shall be calculated without
giving effect to any limitation on the use of the Transferred Tax Assets
resulting from the Divesture. For purposes of calculating the present value
pursuant to this Section 4.03(c) of all Tax Benefit Payments that would be
required to be paid, it shall be assumed that absent the Divestiture all Tax
Benefit Payments would be paid on the due date (without extensions) for filing
the Corporation Return with respect to Taxes for each Taxable Year. The
computation of the Divestiture Acceleration Payment is subject to the
Reconciliation Procedures.

ARTICLE V

LATE PAYMENTS, ETC.

Section 5.01. Late Payments by the Corporation. The amount of all or any portion
of any ITR Payment not made to the Existing Stockholders when due under the
terms of this Agreement shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the date on which such ITR
Payment was due and payable.

Section 5.02. Compliance with Indebtedness and Applicable Law. Notwithstanding
anything to the contrary provided herein, if, at the time any amounts become due
and payable hereunder, (a) the Corporation is not permitted, pursuant to the
terms of its outstanding indebtedness, to pay such amounts, (b) (i) the
Corporation does not have the cash on hand to pay such amounts or payment of
such dividends would give rise to a material adverse effect, as certified by the
Corporation’s Chief Financial Officer, and (ii) no Subsidiary of the Corporation
is permitted, pursuant to the terms of its outstanding indebtedness or other
applicable law, to pay dividends to the Corporation to allow it to pay such
amounts, or (c) payments of such amounts would violate applicable law then, in
each case, the Corporation shall, by notice to the Existing Stockholders
Representative, be permitted to defer the payment of such amounts until the
condition described in clause (a), (b) or (c) is no longer applicable, in which
case such amounts (together with accrued and unpaid interest thereon as
described in the immediately following sentence) shall become due and payable
immediately. If the Corporation defers the payment of any such amounts pursuant
to the foregoing sentence, such amounts shall accrue interest at the

 

15



--------------------------------------------------------------------------------

Agreed Rate per annum, from the date that such amounts originally became due and
owing pursuant to the terms hereof to the date that such amounts were paid. The
Corporation agrees to take commercially reasonable actions to cause its direct
and indirect Subsidiaries to pay dividends (including, to the extent
commercially reasonable, access any revolving credit facility or other source of
liquidity to facilitate the payment of such dividends), to the extent consistent
with the terms of their outstanding indebtedness and any applicable law, to the
extent necessary to make payments hereunder.

ARTICLE VI

CONSISTENCY; COOPERATION

Section 6.01. The Existing Stockholders Representative’s Participation in
Corporation Tax Matters. Except as otherwise provided herein, the Corporation
shall have full responsibility for, and sole discretion over, all Tax matters
concerning the Corporation and each Taxable Entity including without limitation
the preparation, filing or amending of any Tax Return and defending, contesting
or settling any issue pertaining to Taxes, subject to a requirement that the
Corporation act in good faith in connection with its control of any matter which
is reasonably expected to affect any Existing Stockholder’s rights and
obligations under this Agreement. Notwithstanding the foregoing, the Corporation
shall promptly notify the Existing Stockholders Representative of, and keep the
Existing Stockholders Representative reasonably informed with respect to, the
portion of any audit of the Corporation or any Taxable Entity by a Taxing
Authority the outcome of which is reasonably expected to affect any Existing
Stockholder’s rights and obligations under this Agreement, and shall give the
Existing Stockholders Representative reasonable opportunity to provide
information and participate in the applicable portion of such audit.

Section 6.02. Consistency. Except upon the written advice of an Advisory Firm,
the Corporation and the Existing Stockholders Representative agree to report and
cause to be reported for all purposes, including federal, state, local and
foreign Tax purposes and financial reporting purposes, all Tax-related items
(including without limitation the Tax Benefit Payment) in a manner consistent
with that specified by the Corporation in any Schedule required to be provided
by or on behalf of the Corporation or any Taxable Entity under this Agreement
and agreed by the Existing Stockholders Representative. Any dispute concerning
such advice shall be subject to the Reconciliation Procedures. In the event the
Advisory Firm is replaced with another firm acceptable to the Corporation and
the Existing Stockholders Representative pursuant to the definition of Advisory
Firm, such replacement Advisory Firm shall be required to perform its services
under this Agreement using procedures and methodologies consistent with those
used by the previous Advisory Firm, unless otherwise required by law or the
Corporation and the Existing Stockholders Representative agree to the use of
other procedures and methodologies.

Section 6.03. Cooperation. Each of the Corporation and the Existing Stockholders
(through the Existing Stockholders Representative) shall (a) furnish to the
other party in a timely manner such information, documents and other materials
as the other party may reasonably request for purposes of making or approving
any determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the

 

16



--------------------------------------------------------------------------------

other party and its representatives to provide explanations of documents and
materials and such other information as the requesting party or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the requesting party shall reimburse the other party for
any reasonable third-party costs and expenses incurred pursuant to this
Section 6.03.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices.

(a) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be deemed duly given and received (a) on the date
of delivery if delivered personally, or by facsimile upon confirmation of
transmission by the sender’s fax machine if sent on a Business Day (or otherwise
on the next Business Day) or (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

If to the Corporation, to:

Sabre Corporation

3150 Sabre Drive

Southlake, Texas 76092

Attn: General Counsel

Fax: (682) 605-7523

with a copy to (which shall not constitute notice):

Cleary Gottlieb Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attn: David Lopez, Esq. and

 Pamela L. Marcogliese, Esq.

Fax: (212) 225-3999

If to the Existing Stockholders Representative, to:

Sovereign Manager Co-Invest, LLC

9 West 57th Street

32nd Floor

New York, NY 10019

Attn: Andrew J. Schader

Fax: (212) 981-3535

and

Sovereign Manager Co-Invest, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attn: Ronald Cami

Fax: (415) 438-1349

 

17



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Cleary Gottlieb Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attn: David Lopez, Esq. and

 Pamela L. Marcogliese, Esq.

Fax: (212) 225-3999

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

(b) Within 60 days of the request of any Existing Stockholder, the Corporation
shall provide such Existing Stockholder its Ownership Percentage as of the date
requested.

Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.03. Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and its respective successors and permitted
assigns. The parties to this Agreement agree that the Existing Stockholders are
expressly made third party beneficiaries to this Agreement. Other than as
provided in the preceding sentence, nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.

Section 7.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

Section 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this

 

18



--------------------------------------------------------------------------------

Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

Section 7.06. Successors; Assignment; Amendments; Waivers.

(a) The Existing Stockholders Representative may not Transfer its rights or
obligations in its capacity as Existing Stockholders Representative under this
Agreement to any Person without the prior written consent of the Corporation;
provided, however, that the Existing Stockholders Representative may assign its
rights and obligations in its capacity as Existing Stockholders Representative
under this Agreement to any of its Affiliates, so long as the Corporation
receives notice of such proposed assignment no later than five (5) days prior to
the effective date of such assignment and such transferee has executed and
delivered, or, prior to the effectiveness of such assignment, executes and
delivers, (A) a joinder to this Agreement, in form and substance reasonably
satisfactory to the Corporation, agreeing to be bound by all provisions of this
Agreement and (B) such forms or other information as the Corporation may
reasonably require for purposes of Section 7.10.

(b) No Existing Stockholder may Transfer its rights under this Agreement without
the prior written consent of the Corporation and the Existing Stockholders
Representative; provided, however, that the rights hereunder may be freely
assigned by any Sponsor Stockholder to (i) any Affiliate of such Sponsor
Stockholder, (ii) another Sponsor Stockholder or (iii) any Permitted Transferee
(provided that with respect to Sovereign Co-Invest LLC, such rights may be
assigned or distributed by Sovereign Co-Invest LLC to any of its members as long
as such Persons satisfy the requirements of clauses (ii) and (iii) of the
definition of Permitted Transferee), in each case, so long as the Corporation
receives notice of such proposed assignment no later than five (5) days prior to
the effective date of such assignment and such transferee has executed and
delivered, or, prior to the effectiveness of such assignment, executes and
delivers, (A) a joinder to this Agreement, in form and substance reasonably
satisfactory to the Corporation, agreeing to be bound by all provisions of this
Agreement and (B) such forms or other information as the Corporation may
reasonably require for purposes of Section 7.10. Notwithstanding the foregoing,
(i) Persons who hold, directly or indirectly, less than 50% of the economic
interests in an Existing Stockholder shall not be deemed an Affiliate of such
Existing Stockholder for purposes of this Section 7.06(b) and (ii) no Existing
Stockholder shall avoid the provisions of this Section 7.06(b) by making one or
more Transfers to one or more Affiliates and then disposing of all or any
portion of such Existing Stockholder’s interest in any such Affiliates.

(c) The transferee and transferor of any Transfer permitted under this
Section 7.06 shall ensure that the Corporation is provided with a copy (which
may be by PDF) of the fully executed instrument of Transfer, which instrument
must clearly identify the name of the transferor and transferee and the
Ownership Percentage being transferred, within five (5) days of the effective
date of such Transfer. Any Transfer, or attempted Transfer in violation of this
Agreement, including any failure of a purported transferee to enter into a
joinder to this Agreement or to provide any forms or other information to the
extent required hereunder, shall be null and void, and shall not bind or be
recognized by the Corporation or the Existing Stockholders Representative. The
Corporation shall be entitled to treat the record owner of any

 

19



--------------------------------------------------------------------------------

rights under this Agreement as the absolute owner thereof and shall incur no
liability for payments made in good faith to such owner until such time as a
written assignment of such rights is permitted pursuant to the terms and
conditions of this Section 7.06 and has been recorded on the books of the
Corporation.

(d) No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporation and the Existing Stockholders (through
the Existing Stockholders Representative), whereupon all Existing Stockholders
shall be bound. No provision of this Agreement may be waived unless such waiver
is in writing and signed by the party against whom the waiver is to be effective
(it being understood that the Existing Stockholders Representative shall be
permitted to waive provisions of this Agreement on behalf of all Existing
Stockholders).

(e) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

Section 7.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.08. Resolution of Disputes.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty calendar days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Corporation may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Existing Stockholder (through
the Existing Stockholders Representative) (i) expressly consents to the
application of paragraph (c) of this Section 7.08 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this

 

20



--------------------------------------------------------------------------------

Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the Corporation as its agent for
service of process in connection with any such action or proceeding and agrees
that service of process upon such agent, who shall promptly advise the Existing
Stockholders Representative of any such service of process, shall be deemed in
every respect effective service of process upon such Existing Stockholder in any
such action or proceeding.

(c) (i) EACH EXISTING STOCKHOLDER (THROUGH THE EXISTING STOCKHOLDERS
REPRESENTATIVE) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS Section 7.08, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 7.08 and
such parties agree not to plead or claim the same.

Section 7.09. Reconciliation.

(a) In General. In the event that the Corporation and the Existing Stockholders
Representative are unable to resolve a disagreement with respect to the matters
governed by Section 2.03, Section 4.02 and Section 6.02 within the relevant
period designated in this Agreement (or the amount of an Early Termination
Payment in the case of a breach to which Section 4.01(c) applies)
(“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both parties. The Expert shall be a
partner in a nationally recognized accounting firm or a law firm (other than the
Advisory Firm), and the Expert shall not, and the firm that employs the Expert
shall not, have any material relationship with the Corporation or the Existing
Stockholders Representative or other actual or potential conflict of interest.
If the parties are unable to agree on an Expert within fifteen (15) days of
receipt by respondent(s) of written notice of a Reconciliation Dispute, the
Expert shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Early Termination
Schedule or an amendment thereto within thirty (30) calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within fifteen (15) calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution. Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement is due or any
Tax Return reflecting the subject of a disagreement is due, such payment shall
be made on the date prescribed by this Agreement and such Tax Return

 

21



--------------------------------------------------------------------------------

may be filed as prepared by the Corporation or the relevant Taxable Entity,
subject to adjustment or amendment upon resolution. The costs and expenses
related to the engagement of such Expert or amending any Tax Return shall be
borne by the Corporation, except as provided in the next sentence. Each of the
Corporation and the Existing Stockholders shall bear their own costs and
expenses of such proceeding. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.09 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.09 shall be binding
on the Corporation and the Existing Stockholders and may be entered and enforced
in any court having jurisdiction.

(b) Income Projections for Early Termination Payments. Notwithstanding the
provisions of Section 7.09(a), solely with respect to disagreements regarding
the computation of an Early Termination Payment or Divestiture Acceleration
Payment that relates to the taxable income projections described in clause
(i) of the definition of “Valuation Assumptions,” the Corporation and the
Existing Stockholders (through the Existing Stockholders Representative) shall
each submit the Reconciliation Dispute for determination to an Expert in the
area of valuation services. Based on the income projections of such Experts, if
the higher of the resulting computations for the Early Termination Payment or
Divestiture Acceleration Payment does not exceed 110% of the lower computation,
then the Early Termination Payment or Divestiture Acceleration Payment shall be
the average of such two amounts. If the higher of the resulting computations for
the Early Termination Payment or Divestiture Acceleration Payment is more than
110% of the lower computation, then the two Experts shall, within 20 days from
such determination, select a third Expert and shall notify the Corporation and
the Existing Stockholders Representative of such selection. If the Early
Termination Payment or Divestiture Acceleration Payment computed by the third
Expert is equal to the average of the first two Early Termination Payment or
Divestiture Acceleration Payment computations, then the Early Termination
Payment or Divestiture Acceleration Payment shall be such average. If the third
Early Termination Payment or Divestiture Acceleration Payment computation is
higher than the average of the first two computations, then the Early
Termination Payment or the Divestiture Acceleration Payment shall be the average
of such third computation and the higher of the first two computations; provided
that if such average exceeds 110% of the higher of the first two computations,
then the Early Termination Payment or Divestiture Acceleration Payment shall be
110% of the higher of the first two computations. If the third Early Termination
Payment or Divestiture Acceleration Payment computation is lower than the
average of the first two computations, then the Early Termination Payment or
Divestiture Acceleration Payment shall be the average of such third computation
and the lower of the first two computations; provided that if such average is
less than 90% of the lower of the first two computations, then the Early
Termination Payment or Divestiture Acceleration Payment shall be 90% of the
lower of the first two computations.

Section 7.10. Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation reasonably believes it is required to deduct and withhold as a
result of the execution of this Agreement or with respect to the making of such
payment, in each case, under the Code, or any provision of state, local or
foreign Tax law. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by the Corporation, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Existing
Stockholders. The Corporation shall provide evidence of such payment to the
Existing Stockholders (through the Existing Stockholders Representative) to the
extent that such evidence is available.

 

22



--------------------------------------------------------------------------------

Section 7.11. Affiliated Corporations; Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

(a) If the Corporation is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income tax return pursuant to
Sections 1501 et seq. of the Code (other than if the Corporation becomes a
member of such a group as a result of Change of Control, in which case the
provisions of Article IV shall control), then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole and (ii) Tax
Benefit Payments shall be computed with reference to the consolidated taxable
income of the group as a whole.

(b) If any Person the income of which is included in the income of the
Corporation’s affiliated or consolidated group transfers one or more assets to a
corporation or any Person treated as such for Tax purposes with which such
entity does not file a consolidated tax return pursuant to Section 1501 et seq.
of the Code, for purposes of calculating the amount of any Tax Benefit Payment
(e.g., calculating the gross income of the Corporation’s affiliated or
consolidated group and determining the Realized Tax Benefit) due hereunder, such
Person shall be treated as having disposed of such asset in a fully taxable
transaction on the date of such contribution. The consideration deemed to be
received by such entity shall be determined as if such transfer occurred on an
arm’s-length basis with an unrelated third party.

Section 7.12. Confidentiality.

(a) Each Existing Stockholder (through the Existing Stockholders Representative)
and each of its assignees acknowledges and agrees that the information of the
Corporation is confidential and, except in the course of performing any duties
as necessary for the Corporation and its Affiliates, as required by law or legal
process or to enforce the terms of this Agreement, shall keep and retain in the
strictest confidence and not disclose to any Person all confidential matters of
the Corporation or the Existing Stockholders acquired pursuant to this
Agreement. This Section 7.12 shall not apply to (i) any information that has
been made publicly available by the Corporation or any of its Affiliates
(including in connection with the description of this Agreement in the
Registration Statement and the filing of this Agreement as an exhibit thereto),
becomes public knowledge (except as a result of an act of any Existing
Stockholder in violation of this Agreement) or is generally known to the
business community; and (ii) the disclosure of information to the extent
necessary for any Existing Stockholder to prepare and file its Tax returns, to
respond to any inquiries regarding the same from any Taxing Authority or to
prosecute or defend any action, proceeding or audit by any Taxing Authority with
respect to such returns. Notwithstanding anything to the contrary herein, each
Existing Stockholder (and each employee, representative or other agent of such
Existing Stockholder) may disclose to any and all Persons, without limitation of
any kind, the tax treatment and tax structure of (x) the Corporation and (y) any
of its transactions, and all materials of any kind (including opinions or other
tax analyses) that are provided to such Existing Stockholder relating to such
tax treatment and tax structure.

 

23



--------------------------------------------------------------------------------

(b) If the Existing Stockholders Representative or any of its assignees commits
a breach, or threatens to commit a breach, of any of the provisions of this
Section 7.12, the Corporation shall have the right and remedy to have the
provisions of this Section 7.12 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporation or any of
its Subsidiaries and the accounts and funds managed by the Corporation and that
money damages alone shall not provide an adequate remedy to such Persons. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

Section 7.13. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7.14. Appointment of Existing Stockholders Representative.

(a) Appointment. Without further action of any of the Corporation, the Existing
Stockholders Representative or any Existing Stockholder, and as partial
consideration of the benefits conferred by this Agreement, the Existing
Stockholders Representative is hereby irrevocably constituted and appointed,
with full power of substitution, to act in the name, place and stead of each
Existing Stockholder with respect to the taking by the Existing Stockholders
Representative of any and all actions and the making of any decisions required
or permitted to be taken by the Existing Stockholders Representative under this
Agreement (and any potential agreement with the Corporation to terminate this
Agreement earlier than such time as is provided in Section 4.01 provided that
(for the avoidance of doubt, except in the case of a termination covered by
Section 4.01(f)) any payment made by the Corporation upon such an early
termination shall be paid to each Existing Stockholder based on such Existing
Stockholder’s Ownership Percentage). The power of attorney granted herein is
coupled with an interest and is irrevocable and may be delegated by the Existing
Stockholders Representative. No bond shall be required of the Existing
Stockholders Representative, and the Existing Stockholders Representative shall
receive no compensation for its services.

(b) Expenses. If at any time the Existing Stockholders Representative shall
incur out of pocket expenses in connection with exercise of its duties
hereunder, upon written notice to the Corporation from the Existing Stockholders
Representative of documented costs and expenses (including fees and
disbursements of counsel and accountants) incurred by the Existing Stockholders
Representative in connection with the performance of its rights or obligations
under this Agreement and the taking of any and all actions in connection
therewith, the Corporation shall reduce any future payments (if any) due to the
Existing Stockholders hereunder pro rata (based on their respective Ownership
Percentages in the Corporation) by the amount of such expenses which it shall
instead remit directly to the Existing Stockholders Representative. In
connection with the performance of its rights and obligations under this
Agreement and the taking of any and all actions in connection therewith, the
Existing Stockholders Representative shall not be required to expend any of its
own funds (though, for the avoidance of doubt, it may do so at any time and from
time to time in its sole discretion).

(c) Limitation on Liability. The Existing Stockholders Representative shall not
be liable to any Existing Stockholder for any act of the Existing Stockholders
Representative

 

24



--------------------------------------------------------------------------------

arising out of or in connection with the acceptance or administration of its
duties under this Agreement, except to the extent any liability, loss, damage,
penalty, fine, cost or expense is actually incurred by such Existing Stockholder
as a proximate result of the gross negligence, bad faith or willful misconduct
of the Existing Stockholders Representative (it being understood that any act
done or omitted pursuant to the advice of legal counsel shall be conclusive
evidence of such good faith and reasonable judgment). The Existing Stockholders
Representative shall not be liable for, and shall be indemnified by the Existing
Stockholders (on a several but not joint basis) for, any liability, loss,
damage, penalty or fine incurred by the Existing Stockholders Representative
(and any cost or expense incurred by the Existing Stockholders Representative in
connection therewith and herewith and not previously reimbursed pursuant to
subsection (b) above) arising out of or in connection with the acceptance or
administration of its duties under this Agreement, except to the extent that any
such liability, loss, damage, penalty, fine, cost or expense is the proximate
result of the gross negligence, bad faith or willful misconduct of the Existing
Stockholders Representative (it being understood that any act done or omitted
pursuant to the advice of legal counsel shall be conclusive evidence of such
good faith and reasonable judgment); provided, however, in no event shall any
Existing Stockholder be obligated to indemnify the Existing Stockholders
Representative hereunder for any liability, loss, damage, penalty, fine, cost or
expense to the extent (and only to the extent) that the aggregate amount of all
liabilities, losses, damages, penalties, fines, costs and expenses indemnified
by such Existing Stockholder hereunder is or would be in excess of the aggregate
payments under this Agreement actually remitted to such Existing Stockholder.
Each Existing Stockholder’s receipt of any and all benefits to which such
Existing Stockholder is entitled under this Agreement, if any, is conditioned
upon and subject to such Existing Stockholder’s acceptance of all obligations,
including the obligations of this Section 7.14(c), applicable to such Existing
Stockholder under this Agreement.

(d) Actions of the Existing Stockholders Representative. Any decision, act,
consent or instruction of the Existing Stockholders Representative shall
constitute a decision of all Existing Stockholders and shall be final, binding
and conclusive upon each Existing Stockholder, and the Corporation may rely upon
any decision, act, consent or instruction of the Existing Stockholders
Representative as being the decision, act, consent or instruction of each
Existing Stockholder. The Corporation is hereby relieved from any liability to
any Person for any acts done by the Corporation in accordance with any such
decision, act, consent or instruction of the Existing Stockholders
Representative.

[Signatures pages follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Existing Stockholders Representative
have duly executed this Agreement as of the date first written above.

 

SABRE CORPORATION By:  

/s/ Richard A. Simonson

  Name:   Richard A. Simonson   Title:   Chief Financial Officer SOVEREIGN
MANAGER CO-INVEST, LLC, as Existing Stockholders Representative By:  

/s/ Ronald Cami

  Name:   Ronald Cami   Title:   Vice President

 

26